DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin et al US 20160257000 A1 hereinafter referred to as Guerin, in view of Willför et al US 20160207198 A1, hereinafter referred to as Willför.
Regarding claim 1, Guerin discloses: A method for robotic programming, comprising: [Guerin teaches, (Guerin, 0003), “Aspects of the invention may involve systems, devices, and methods. In one embodiment, a method may be provided for programming a robot.”]
Guerin further discloses: identifying a virtual item, [Guerin teaches, (Guerin, 0073), “In one embodiment, the IVRE may allow for the creation of interactive virtual helper objects (VHOs),”...], Also [(Guerin 0083), “VHOs may also be used for 
Guerin further discloses: and displaying the virtual item identified to a user, during programming of the robot. [Guerin teaches, (Guerin, 0042), "Augmented reality for tele-robotic control may be performed using, for example, stereoscopic overlays of object models and virtual tools displayed to a user on a 3D screen or with see-through HMDs"...] Also, [(Guerin 0044, and figure2), “FIG. 2 uses, for example, Oculus Rift′, which is a head-mounted display (HMD) that includes head tracking for virtual environments, similar tools may be used. FIG. 2 depicts virtual environment 200 (e.g., IVRE) containing a hand avatar 220, selectable options, and virtual robot 210.”]
Although, Guerin teaches that the VHO can be placed over a real object to represent it in the virtual world, making the real object a basis for the virtual object, Guerin does not explicitly disclose: …”by reading a marker”…”and the marker corresponding to the virtual item.”... However, [Willför teaches, (Willför, 0059) …“When talking about mobile augmented reality (AR) today, and AR implementations in general, the most widely adapted technology is marker tracking. This technology works by having the camera detect and track physical markers in the environment, and displaying virtual objects on the screen aligned to the markers."...]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Guerin by the teachings of Willför where they are both directed to the same field of endeavor of mechanical devices and virtual environments. Where 
Regarding claim 2, Guerin discloses: The method of claim 1, further comprising: detecting an interaction between a first data model of the virtual item and a second data model of at least one of: the robot, at least one another virtual item usable during programming of the robot, and at least one physical item usable during programming of the robot; [Guerin in paragraph 0083 teaches,  …” VHOs may also be used for interactive perception. Because VHOs may be moved and resized, user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) to the coordinate system of the real robot. That physical object's positional information can then be used by the robot for interaction with the object.”…] Also, [(Guerin, 0080, and figure 17), “FIG. 17 shows an embodiment programming a demonstration with a virtual tool attached to a virtual robot 210. Virtual objects may represent tools, and may also represent task information more generally. Interactive 3D meshes of tools or other objects may be provided or created that may then be used as a robot training or control proxy. For example a 3D drill model (mesh) may be spawned, which user 390 may grasp in the VRE and manipulates, but in the physical world, the robot 110 has an attached drill and is replicating the user's motion. Also, user 390 could “hand” the robot 210 a drill VHO (e.g., FIG. 17).”…]   
and displaying the interaction detected, to the user. [Guerin in paragraph 0042 teaches, "Augmented reality for tele-robotic control may be performed using, for example, stereoscopic overlays of object models and virtual tools displayed to a user on a 3D screen or with see-through HMDs"...] Also, [(Guerin 0044, and figure2), “FIG. 2 uses, for example, Oculus Rift′, which is a head-mounted display (HMD) that includes head tracking for virtual environments, similar tools may be used. FIG. 2 depicts virtual environment 200 (e.g., IVRE) containing a hand avatar 220, selectable options, and virtual robot 210.”]
Regarding claim 3,  Guerin discloses: The method of claim 2, wherein before the displaying of the interaction detected to the user, the method further comprises: calculating parameters of a reaction of the first data model, from the interaction detected, according to parameters of a physical item, corresponding to the virtual item, including at least one of: parameters of geometry, parameters of physical properties, and parameters of position; [Guerin teaches in paragraph 0083, “VHOs may also be used for interactive perception. Because VHOs may be moved and resized, user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) to the coordinate system of the real robot. That physical object's positional information can then be used by the robot for interaction with the object.”] 
Guerin further discloses: and wherein the displaying of the interaction detected to the user includes displaying the reaction of first data model according to the parameters calculated, of the reaction of the first data model from the interaction detected. [Guerin teaches in paragraph 0039, “An immersive virtual environment (IVE) may provide a flexible human-robot interaction tools required by the dynamic human-robot interaction patterns in tasks like the one described above. Immersive VR may remove the requirement of physical interaction with the 
Regarding claim 4, Guerin discloses: The method of claim 2, wherein, upon the interaction being between the first data model and the second data model of the robot, [Guerin teaches in paragraph 0070, …" The user can also spawn a local copy of a virtual object that is within interaction reach, which causes the copied object to perform the same motions or actions as the local object."]
Guerin further discloses: or upon the interaction being between the first data model and the second data model of the robot, and at least one of: at least one another virtual item used during programming of the robot, and at least one physical item used during programming of the robot, [Guerin teaches in paragraph 0083, “VHOs may also be used for interactive perception. Because VHOs may be moved and resized, user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) to the coordinate system of the real robot. That physical object's positional information can then be used by the robot for interaction with the object.”] 
Guerin further discloses: and before the displaying of the interaction to the user, the method further comprises: sending to a controller of the robot, parameters of a physical item corresponding to the virtual item, to drive the robot to reflect a reaction of the robot from the interaction detected, [Guerin teaches in paragraph 0004,..." The programming system may include a dexterous machine with at least one articulating arm; a processor operable to perform instructions to: create an immersive virtual environment (IVE); receive parameters corresponding to the dexterous machine; "...]
Guerin further discloses: the parameters of the physical item including at least one of: parameters of geometry, parameters of physical properties, and parameters of position; Just as in the limitation above, [Guerin teaches in paragraph 0083, …“That physical object's positional information can then be used by the robot for interaction with the object.”] 
Guerin further discloses: and wherein the displaying of the interaction detected to the user includes displaying the reaction of the robot from the interaction reflected by the robot, when driven. [Guerin teaches in paragraph 0039, …“a user or trainer may share a virtual environment with a visualization of the real robot where he or she can look at, move around, and touch virtual interfaces for robotic interaction.”…] Also, [(Guerin, 0042), "Augmented reality for tele-robotic control may be performed using, for example, stereoscopic overlays of object models and virtual tools displayed to a user on a 3D screen or with see-through HMDs"...] 
Regarding claim 6, Similar to claim 1, Guerin discloses: An apparatus for robotic programming, comprising[Guerin teaches in paragraph 0004,  "In another embodiment, a system to program a robot may be provided. The programming system may include a dexterous machine with at least one articulating arm; a processor operable to perform instructions to: create an immersive virtual environment (IVE); receive parameters 
and a displayer, configured to display the virtual item identified to a user, during programming of the robot. [Guerin teaches, (Guerin, 0042), "Augmented reality for tele-robotic control may be performed using, for example, stereoscopic overlays of object models and virtual tools displayed to a user on a 3D screen or with see-through HMDs"...] Also, [(Guerin 0044, and figure2), “FIG. 2 uses, for example, Oculus Rift′, which is a head-mounted display (HMD) that includes head tracking for virtual environments, similar tools may be used. FIG. 2 depicts virtual environment 200 (e.g., IVRE) containing a hand avatar 220, selectable options, and virtual robot 210.”]
Although, Guerin mentions the use of a head mounted display, or HMD to track the virtual environment, (see Guerin, 0044), Guerin does not explicitly disclose: …“a marker reader, configured to read a marker corresponding to a virtual item usable during programming of a robot;”…”read by the marker reader;” However, [Willför teaches, (Willför, 0059), “In the following, some examples of possible ways to implement the position detection will be described. When talking about mobile augmented reality (AR) today, and AR implementations in general, the most widely adapted technology is marker tracking. This technology works by having the camera detect and track physical markers in the environment, and displaying virtual objects on the screen aligned to the markers. An advantage with this method is that it is easy to calculate the angle of the camera relative to the marker and align the virtual object accordingly.”] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Guerin by the teachings of Willför where they are both directed to the same field of endeavor of mechanical devices and virtual environments. Where one would have been motivated to modify Guerin, by the use of a known technique to improve a 
Regarding claim 7, Similar to claim 2, Guerin discloses: The apparatus of claim 6, wherein, the at least one processor is further configured to detect an interaction between a first data model of the virtual item and a second data model of at least one of: the robot, at least one another virtual item, usable during programming of the robot, and at least one physical item usable during programming of the robot; [Guerin teaches in paragraph 0083, …” VHOs may also be used for interactive perception. Because VHOs may be moved and resized, user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) to the coordinate system of the real robot. That physical object's positional information can then be used by the robot for interaction with the object.”…] Also taught by, [(Guerin, 0080, and figure 17), “FIG. 17 shows an embodiment programming a demonstration with a virtual tool attached to a virtual robot 210. Virtual objects may represent tools, and may also represent task information more generally. Interactive 3D meshes of tools or other objects may be provided or created that may then be used as a robot training or control proxy. For example a 3D drill model (mesh) may be spawned, which user 390 may grasp in the VRE and manipulates, but in the physical world, the robot 110 has an attached drill and is replicating the user's motion. Also disclosed is a, user 390 could “hand” the robot 210 a drill VHO (e.g., FIG. 17).”…]   
Guerin further discloses: and wherein the displayer is further configured to display the interaction detected, to the user. [Guerin teaches in paragraph 0042,  "Augmented 
Regarding claim 8, Similar to claims 1 and 6, Guerin discloses: A non-transitory computer-readable storage media storing instructions executable by one or more processors of a computer system, [Guerin teaches in paragraph 0120, “" The computer system 2500 may also include, e.g., but is not limited to, a main memory 2508, random access memory (RAM), and a secondary memory 2510, etc. Main memory 2508, random access memory (RAM), and a secondary memory 2510, etc., may be a computer-readable medium that may be configured to store instructions configured to implement one or more embodiments”…]
Guerin further discloses: wherein execution of the instructions causes the computer system to perform at least: identifying a virtual item, As shown on claims 1 and 6, Guerin teaches the use of VHOs to represent the physical item in the real world. They also disclose, [(Guerin 0083), “VHOs may also be used for interactive perception. Because VHOs may be moved and resized, user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) to the coordinate system of the real robot. That physical object's positional information can then be used by the robot for interaction with the object.”] 
and displaying the virtual item identified to a user, during programming of the robot. [Guerin teaches in paragraph 0042, "Augmented reality for tele-robotic control may be performed using, for example, stereoscopic overlays of object models and virtual tools displayed to a user on a 3D screen or with see-through HMDs"...] Also, [(Guerin 0044, and figure2), “FIG. 2 uses, for example, Oculus Rift′, which is a head-mounted display (HMD) that includes head tracking for virtual environments, similar tools may be used. FIG. 2 depicts virtual environment 200 (e.g., IVRE) containing a hand avatar 220, selectable options, and virtual robot 210.”]
Although Guerin mentions the use of VHOs as virtual times representing the physical objects, Guerin does not explicitly disclose: , …“by reading a marker”…”and the marker corresponding to the virtual item” However, [Willför teaches, (Willför, 0059), “In the following, some examples of possible ways to implement the position detection will be described. When talking about mobile augmented reality (AR) today, and AR implementations in general, the most widely adapted technology is marker tracking. This technology works by having the camera detect and track physical markers in the environment, and displaying virtual objects on the screen aligned to the markers. An advantage with this method is that it is easy to calculate the angle of the camera relative to the marker and align the virtual object accordingly.”] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Guerin by the teachings of Willför where they are both directed to the same field of endeavor of mechanical devices and virtual environments. Where one would have been motivated to modify Guerin, by the use of a known technique to improve a similar method the same way, as taught by Willför. In this instance Guerin does not explicitly teach the use of physical markers, and a camera to represent virtual objects in the virtual or augmented environment, as thought by Willför. This would have been advantageous as it would make it easier for the system to align the virtual object to the marker. See (Willför, 0059), for this motivation. 
Regarding claim 9, Similar to claims 2 and 7, Guerin discloses: The non-transitory computer-readable storage media of claim 8, wherein the execution of the instructions further causes the computer system to further perform: detecting an interaction between a first data model of the virtual item and a second data model of at least one of: the robot, at least one another virtual item usable during programming of the robot, [Guerin teaches in paragraph 0083, …” VHOs may also be used for interactive perception. Because VHOs may be moved and resized, user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) to the coordinate system of the real robot. That physical object's positional information can then be used by the robot for interaction with the object.”…] Further disclosed by, [(Guerin, 0080, and figure 17), “FIG. 17 shows an embodiment programming a demonstration with a virtual tool attached to a virtual robot 210. Virtual objects may represent tools, and may also represent task information more generally. Interactive 3D meshes of tools or other objects may be provided or created that may then be used as a robot training or control proxy. For example a 3D drill model (mesh) may be spawned, which user 390 may grasp in the VRE and manipulates, but in the physical world, the robot 110 has an attached drill and is replicating the user's motion. Also, user 390 could “hand” the robot 210 a drill VHO (e.g., FIG. 17).”…]   
and at least one physical item usable during programming of the robot; and displaying the interaction detected, to the user. [Guerin teaches in paragraph 0042,  "Augmented reality for tele-robotic control may be performed using, for example, stereoscopic overlays of object models and virtual tools displayed to a user on a 3D screen or with see-through HMDs"...] Also, [(Guerin 0044, and figure2), “FIG. 2 uses, for example, Oculus Rift′, which is a head-mounted display (HMD) that includes head tracking for virtual environments, similar tools may be used. 
Regarding claim 10, Similar to claim 3, Guerin discloses: The non-transitory computer-readable storage media of claim 9, wherein the execution of the instructions causes the computer system to further perform, before displaying the interaction to the user: calculating parameters of a reaction of the first data model, from the interaction detected, according to parameters of a physical item, corresponding to the virtual item, including at least one of: parameters of geometry, parameters of physical properties, and parameters of position; and [Guerin teaches, (Guerin, 0083), “VHOs may also be used for interactive perception. Because VHOs may be moved and resized, user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) to the coordinate system of the real robot. That physical object's positional information can then be used by the robot for interaction with the object.”] 
Guerin further discloses: and wherein the execution of the instructions causes the computer system to further perform, when displaying the interaction detected to the user: displaying the reaction of first data model according to the parameters calculated, of the reaction of the first data model from the interaction detected. [Guerin teaches, (Guerin 0039), “An immersive virtual environment (IVE) may provide a flexible human-robot interaction tools required by the dynamic human-robot interaction patterns in tasks like the one described above. Immersive VR may remove the requirement of physical interaction with the robot and replaces physical robot co-presence with virtual robot co-presence in a natural 3D environment. In this context, a user or trainer may share a virtual environment with a visualization of the real robot where he or she can look at, move around, and touch virtual interfaces for robotic interaction. 
Regarding claim 11, Similar to claim 4, Guerin discloses: The non-transitory computer-readable storage media of claim 9, wherein, upon the interaction being between the first data model and the second data model of the robot, [Guerin teaches in paragraph 0070,,  …" The user can also spawn a local copy of a virtual object that is within interaction reach, which causes the copied object to perform the same motions or actions as the local object."]
Guerin further discloses: or upon the interaction being between the first data model and the second data model of the robot, and at least one of: at least one another virtual item used during programming of the robot, and at least one physical item used during pro-gramming of the robot, [Guerin teaches in paragraph 0083,  “VHOs may also be used for interactive perception. Because VHOs may be moved and resized, user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) to the coordinate system of the real robot. That physical object's positional information can then be used by the robot for interaction with the object.”] 
Guerin further discloses: the execution of the instructions causes the computer system to further perform, before displaying the interaction to the user: sending to thae controller of the robot, parameters of a physical item corresponding to the virtual item, to drive the robot to reflect a reaction of the robot from the interaction detected, [Guerin teaches, (Guerin 0004), "In another embodiment, a system to program a robot may be provided. The programming system may include a dexterous machine with at least one articulating arm; a processor operable to perform 
Guerin further discloses: the parameters of the physical item including at least one of: parameters of geometry, parameters of physical properties, and parameters of position; [Guerin teaches in paragraph 0083,  …“That physical object's positional information can then be used by the robot for interaction with the object.”]
and wherein the wherein the displaying of the interaction detected to the user includes displaying the reaction of the robot from the interaction reflected by the robot, when driven. [Guerin teaches in paragraph 0039,…“a user or trainer may share a virtual environment with a visualization of the real robot where he or she can look at, move around, and touch virtual interfaces for robotic interaction.”…] Also disclosed, [(Guerin, 0042), "Augmented reality for tele-robotic control may be performed using, for example, stereoscopic overlays of object models and virtual tools displayed to a user on a 3D screen or with see-through HMDs"...]
Regarding claim 13, Similar to claims 4, and 11, Guerin discloses: The method of claim 3, wherein, upon the interaction being between the first data model and the second data model of the robot, [Guerin teaches in paragraph 0070,  …" The user can also spawn a local copy of a virtual object that is within interaction reach, which causes the copied object to perform the same motions or actions as the local object."]
Guerin further discloses: or upon the interaction being between the first data model and the second data model of the robot, and at least one of: at least one another virtual item used during programming of the robot, and at least one physical item used during pro-gramming of the robot, [Guerin teaches in paragraph 0083,  “VHOs may also be used for interactive 
Guerin further discloses: and before the displaying of the interaction to the user, the method further comprises: sending to a controller of the robot, parameters of a physical item corresponding to the virtual item, to drive the robot to reflect a reaction of the robot from the interaction detected, [Guerin teaches in paragraph 0004, ..." The programming system may include a dexterous machine with at least one articulating arm; a processor operable to perform instructions to: create an immersive virtual environment (IVE); receive parameters corresponding to the dexterous machine; "...]
Guerin further discloses: the parameters of the physical item including at least one of: parameters of geometry, parameters of physical properties, and parameters of position; [Guerin teaches in paragraph 0083, …“That physical object's positional information can then be used by the robot for interaction with the object.”]
Guerin further discloses: and wherein the displaying of the interaction detected to the user includes displaying the reaction of the robot from the interaction reflected by the robot, when driven. [Guerin teaches in paragraph 0039, …“a user or trainer may share a virtual environment with a visualization of the real robot where he or she can look at, move around, and touch virtual interfaces for robotic interaction.”…] Also disclosed is, [(Guerin, 0042), "Augmented reality for tele-robotic control may be performed using, for example, stereoscopic 
Regarding claim 16, Similar to claims 4, 11, and 13, Guerin discloses: The non-transitory computer-readable storage media of claim 10, wherein, upon the interaction being between the first data model and the second data model of the robot, [Guerin teaches in paragraph 0070,  …" The user can also spawn a local copy of a virtual object that is within interaction reach, which causes the copied object to perform the same motions or actions as the local object."]
Guerin further discloses:  or upon the interaction being between the first data model and the second data model of the robot, and at least one of: at least one another virtual item used during programming of the robot, and at least one physical item used during pro-gramming of the robot, [Guerin teaches in paragraph 0083, “VHOs may also be used for interactive perception. Because VHOs may be moved and resized, user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) to the coordinate system of the real robot. That physical object's positional information can then be used by the robot for interaction with the object.”] 
Guerin further discloses: the execution of the instructions causes the computer system to further perform, before displaying the interaction to the user: sending to a controller of the robot, parameters of a physical item corresponding to the virtual item, to drive the robot to reflect a reaction of the robot from the interaction detected, [Guerin teaches in paragraph 0004, "In another embodiment, a system to program a robot may be provided. The programming system may include a dexterous machine with at least one articulating arm; a processor operable 
Guerin further discloses: the parameters of the physical item including at least one of: parameters of geometry, parameters of physical properties, and parameters of position; [Guerin teaches in paragraph 0083, …“That physical object's positional information can then be used by the robot for interaction with the object.”]
Guerin further discloses: and wherein the wherein the displaying of the interaction detected to the user includes displaying the reaction of the robot from the interaction reflected by the robot, when driven. [Guerin teaches in paragraph 0039, …“a user or trainer may share a virtual environment with a visualization of the real robot where he or she can look at, move around, and touch virtual interfaces for robotic interaction.”…] Also taught by, [(Guerin, 0042), "Augmented reality for tele-robotic control may be performed using, for example, stereoscopic overlays of object models and virtual tools displayed to a user on a 3D screen or with see-through HMDs"...]
Claims 5, 12, 14-15, 17and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin view of Willför in further view of Foxlin et al US 20070081695 A1, hereinafter referred to as Foxlin.
Regarding claim 5, Guerin discloses: The method of claim 2, wherein the displaying of the virtual item to the user during programming of the robot includes: [Guerin teaches in paragraph 0083, “user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) 
Although, Guerin teaches about using VHOs to track a physical object in the virtual environment (see Guerin, 0083), Guerin doesn’t explicitly disclose: and upon relative position between the virtual item and the marker remaining unchanged by the interaction detected, dis-playing the virtual item in accordance with the relative position between the virtual item and the marker. However, [Willför teaches in paragraph 0059,  “In the following, some examples of possible ways to implement the position detection will be described. When talking about mobile augmented reality (AR) today, and AR implementations in general, the most widely adapted technology is marker tracking. This technology works by having the camera detect and track physical markers in the environment, and displaying virtual objects on the screen aligned to the markers. An advantage with this method is that it is easy to calculate the angle of the camera relative to the marker and align the virtual object accordingly,”…]
Guerin fails to disclose: …”upon relative position between the virtual item and the marker changing due to the interaction detected”… However, [Foxlin teaches in paragraph 0070, "For objects such as handheld or head-mounted objects which are not constrained to motion in two dimensions, a camera on the object could be combined with an inertial sensor on the object to enable the hybrid calculation of the pose of any fiducial landmark strip according to the methods outlined above in the section entitled "Pose acquisition from one camera using just two points and inertial inclination." This pose can then be inverted to obtain the pose of the moving object relative to the fixed landmark fiducial in the room.”] 

Regarding claim 12, Similar to claim 5, Guerin discloses: The non-transitory computer-readable storage media of claim 9, wherein execution of the instructions causes the computer system to further perform, the displaying of the virtual item to the user during programming of the robot including: [Guerin teaches in paragraph 0083, “user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) to the coordinate system of the real robot. That physical object's positional information can then be used by the robot for interaction with the object.”] Also disclosed by, [(Guerin 0039), …“a user or trainer may share a virtual environment with a visualization of the real robot where he or she can look at, move around, and touch virtual interfaces for robotic interaction.”…]
and upon relative position between the virtual item and the marker remaining unchanged by the interaction detected, dis-playing the virtual item in accordance with the relative position between the virtual item and the marker. However, [Willför teaches in paragraph 0059, “In the following, some examples of possible ways to implement the position detection will be described. When talking about mobile augmented reality (AR) today, and AR implementations in general, the most widely adapted technology is marker tracking. This technology works by having the camera detect and track physical markers in the environment, and displaying virtual objects on the screen aligned to the markers. An advantage with this method is that it is easy to calculate the angle of the camera relative to the marker and align the virtual object accordingly,”…]
Guerin fails to disclose: …”upon relative position between the virtual item and the marker changing due to the interaction detected”… However, [Foxlin teaches, (Foxlin, 0070), "For objects such as handheld or head-mounted objects which are not constrained to motion in two dimensions, a camera on the object could be combined with an inertial sensor on the object to enable the hybrid calculation of the pose of any fiducial landmark strip according to the methods outlined above in the section entitled "Pose acquisition from one camera using just two points and inertial inclination." This pose can then be inverted to obtain the pose of the moving object relative to the fixed landmark fiducial in the room.”] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Guerin by the teachings of Willför and Foxlin where they are both directed to the same field of endeavor of mechanical devices and virtual environments. Where one would have been motivated to modify Guerin, by the use of a known technique to improve a similar method the same way, as taught by Willför and Foxlin. In this 
Regarding claim 14, Similar to claims 5, and 12 Guerin discloses: The method of claim 3, wherein the displaying of the virtual item to the user during programming of the robot includes: [Guerin teaches in paragraph 0083, “user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) to the coordinate system of the real robot. That physical object's positional information can then be used by the robot for interaction with the object.”] Also taught by, [(Guerin 0039), …“a user or trainer may share a virtual environment with a visualization of the real robot where he or she can look at, move around, and touch virtual interfaces for robotic interaction.”…]
Although, Guerin teaches about using VHOs to track a physical object in the virtual environment (see Guerin, 0083), Guerin doesn’t explicitly disclose: and upon relative position between the virtual item and the marker remaining unchanged by the interaction detected, dis- playing the virtual item in accordance with the relative position between the virtual item and the marker. However, [Willför teaches in paragraph 0059, “In the following, some examples of possible ways to implement the position detection will be described. When talking 
Guerin fails to disclose: …”upon relative position between the virtual item and the marker changing due to the interaction detected”… However, [Foxlin teaches in paragraph 0070, "For objects such as handheld or head-mounted objects which are not constrained to motion in two dimensions, a camera on the object could be combined with an inertial sensor on the object to enable the hybrid calculation of the pose of any fiducial landmark strip according to the methods outlined above in the section entitled "Pose acquisition from one camera using just two points and inertial inclination." This pose can then be inverted to obtain the pose of the moving object relative to the fixed landmark fiducial in the room.”] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Guerin by the teachings of Willför and Foxlin where they are both directed to the same field of endeavor of mechanical devices and virtual environments. Where one would have been motivated to modify Guerin, by the use of a known technique to improve a similar method the same way, as taught by Willför and Foxlin. In this instance Guerin does not explicitly teach the use of physical markers to represent virtual objects in the virtual or augmented environment, as thought by Willför and Foxlin. This would have been advantageous as using fiducial markers can make it easier to track long thin objects, such as pens, needles, golf clubs and more, see (Foxlin, 0072), for this motivation.  
Regarding claim 15, Similar to claims 5, 12 and 14 Guerin discloses: The method of claim 4, wherein the displaying of the virtual item to the user during programming of the robot includes: [Guerin teaches in paragraph 0083,  “user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) to the coordinate system of the real robot. That physical object's positional information can then be used by the robot for interaction with the object.”] Also disclosed by, [(Guerin 0039), …“a user or trainer may share a virtual environment with a visualization of the real robot where he or she can look at, move around, and touch virtual interfaces for robotic interaction.”…]
Although, Guerin teaches about using VHOs to track a physical object in the virtual environment (see Guerin, 0083), Guerin doesn’t explicitly disclose: and upon relative position between the virtual item and the marker remaining unchanged by the interaction detected, dis- playing the virtual item in accordance with the relative position between the virtual item and the marker. However, [Willför teaches in paragraph 0059, “In the following, some examples of possible ways to implement the position detection will be described. When talking about mobile augmented reality (AR) today, and AR implementations in general, the most widely adapted technology is marker tracking. This technology works by having the camera detect and track physical markers in the environment, and displaying virtual objects on the screen aligned to the markers. An advantage with this method is that it is easy to calculate the angle of the camera relative to the marker and align the virtual object accordingly,”…]
upon relative position between the virtual item and the marker changing due to the interaction detected”… However, [Foxlin teaches in paragraph 0070, "For objects such as handheld or head-mounted objects which are not constrained to motion in two dimensions, a camera on the object could be combined with an inertial sensor on the object to enable the hybrid calculation of the pose of any fiducial landmark strip according to the methods outlined above in the section entitled "Pose acquisition from one camera using just two points and inertial inclination." This pose can then be inverted to obtain the pose of the moving object relative to the fixed landmark fiducial in the room.”] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Guerin by the teachings of Willför and Foxlin where they are both directed to the same field of endeavor of mechanical devices and virtual environments. Where one would have been motivated to modify Guerin, by the use of a known technique to improve a similar method the same way, as taught by Willför and Foxlin. In this instance Guerin does not explicitly teach the use of physical markers to represent virtual objects in the virtual or augmented environment, as thought by Willför and Foxlin. This would have been advantageous as using fiducial markers can make it easier to track long thin objects, such as pens, needles, golf clubs and more, see (Foxlin, 0072), for this motivation.  
Regarding claim 17, Similar to claims 5, 12, 14, and 15 Guerin discloses: The non-transitory computer-readable storage media of claim 10, wherein execution of the instructions causes the computer system to further perform, the displaying of the virtual item to the user during programming of the robot including: the interaction detected; [Guerin teaches in paragraph 0083, “user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) to the coordinate system of the real robot. That physical object's positional information can then be used by the robot for interaction with the object.”] Also taught by, [(Guerin 0039), …“a user or trainer may share a virtual environment with a visualization of the real robot where he or she can look at, move around, and touch virtual interfaces for robotic interaction.”…]
Although, Guerin teaches about using VHOs to track a physical object in the virtual environment (see Guerin, 0083), Guerin doesn’t explicitly disclose: and upon relative position between the virtual item and the marker remaining unchanged by the interaction detected, dis- playing the virtual item in accordance with the relative position between the virtual item and the marker. However, [Willför teaches in paragraph 0059, “In the following, some examples of possible ways to implement the position detection will be described. When talking about mobile augmented reality (AR) today, and AR implementations in general, the most widely adapted technology is marker tracking. This technology works by having the camera detect and track physical markers in the environment, and displaying virtual objects on the screen aligned to the markers. An advantage with this method is that it is easy to calculate the angle of the camera relative to the marker and align the virtual object accordingly,”…]
Guerin fails to disclose: …”upon relative position between the virtual item and the marker changing due to the interaction detected”… However, [Foxlin teaches in paragraph 0070, "For objects such as handheld or head-mounted objects which are not constrained to motion in two dimensions, a camera on the object could be combined with an inertial sensor on the object to enable the hybrid calculation of the pose of any fiducial landmark strip according to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Guerin by the teachings of Willför and Foxlin where they are both directed to the same field of endeavor of mechanical devices and virtual environments. Where one would have been motivated to modify Guerin, by the use of a known technique to improve a similar method the same way, as taught by Willför and Foxlin. In this instance Guerin does not explicitly teach the use of physical markers to represent virtual objects in the virtual or augmented environment, as thought by Willför and Foxlin. This would have been advantageous as using fiducial markers can make it easier to track long thin objects, such as pens, needles, golf clubs and more, see (Foxlin, 0072), for this motivation.  
Regarding claim 18, Similar to claims 5, 12, 14-15, and 17 Guerin discloses: The non-transitory computer-readable storage media of claim 11, wherein execution of the instructions causes the computer system to further perform, the displaying of the virtual item to the user during programming of the robot including: [Guerin teaches in paragraph 0083, “user 390 could place a VHO over a real world scene object in the virtual point cloud, and scale the VHO to the correct size. This serves to define the location and extent of the physical object with respect to the real robot, by mapping the virtually specified position (using the VHO) to the coordinate system of the real robot. That physical object's positional information can then be used by the robot for 
Although, Guerin teaches about using VHOs to track a physical object in the virtual environment (see Guerin, 0083), Guerin doesn’t explicitly disclose: and upon relative position between the virtual item and the marker remaining unchanged by the interaction detected, dis- playing the virtual item in accordance with the relative position between the virtual item and the marker. However, [Willför in paragraph 0059 teaches, “In the following, some examples of possible ways to implement the position detection will be described. When talking about mobile augmented reality (AR) today, and AR implementations in general, the most widely adapted technology is marker tracking. This technology works by having the camera detect and track physical markers in the environment, and displaying virtual objects on the screen aligned to the markers. An advantage with this method is that it is easy to calculate the angle of the camera relative to the marker and align the virtual object accordingly,”…]
 Guerin fails to disclose: …”upon relative position between the virtual item and the marker changing due to the interaction detected”… However, [Foxlin in paragraph 0070 teaches, "For objects such as handheld or head-mounted objects which are not constrained to motion in two dimensions, a camera on the object could be combined with an inertial sensor on the object to enable the hybrid calculation of the pose of any fiducial landmark strip according to the methods outlined above in the section entitled "Pose acquisition from one camera using just two points and inertial inclination." This pose can then be inverted to obtain the pose of the moving object relative to the fixed landmark fiducial in the room.”] 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Guerin by the teachings of Willför and Foxlin where 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN P VILLAMIL whose telephone number is (571)272-7903.  The examiner can normally be reached on M-F TW 8:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Y Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/J.P.V./Examiner, Art Unit 3666                                                                                                                                                                                                        
/BHAVESH V AMIN/              Primary Examiner, Art Unit 3666